Citation Nr: 0916914	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to waiver of an overpayment of compensation in 
the calculated amount of $3,990.73.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran had active service from April 1976 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania denying waiver of overpayment.


REMAND

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under Chapter 
11 of Title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

For purposes of this section, the term "fugitive felon" 
means a person who is a fugitive by reason of: (i) fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  38 C.F.R. § 3.665(n)(2).  The term 
"felony" includes a high misdemeanor under the laws of a 
State that characterizes as high misdemeanors offenses that 
would be felonies under Federal law.  38 C.F.R. § 
3.665(n)(3).

As a matter of background, the record reflects that in 
December 1997 an arrest warrant was issued by Department of 
Corrections Parole District 11 in New Brunswick, New Jersey.  
The underlying offense was "obstructing justice."  There is 
no indication in the record as to whether the specific 
charges constitute a high misdemeanor or felony under the 
laws of New Jersey or a felony under Federal law.

The overpayment at issue in this case stems from a December 
2004 proposal by the RO to terminate the Veteran's VA 
benefits effective December 27, 2001, pursuant to Section 505 
of Public Law 107-103, which prohibits the payment of VA 
benefits to fugitive felons.  

The Veteran submitted a letter of disagreement in regard to 
the termination of benefits, which the RO interpreted as a 
request for waiver of overpayment.  The COWC thereupon 
reviewed the case and issued the November 2005 action on 
appeal denying a waiver of overpayment.

The Veteran has not attempted to affirmatively show he is not 
a fugitive felon.  However, his representative submitted a 
letter to the Board in April 2009 that specifically 
challenges the validity of the debt.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
validity of the debt is challenged, a threshold determination 
must be made on that question prior to a decision on the 
waiver of indebtedness. See Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991). 

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2008); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination. See Schaper, 1 Vet. App. at 434.

The Board observes that the issue of the validity of the debt 
has not been addressed in a Statement of the Case.  
Therefore, the Board has determined that further action by 
the originating agency is required before the Board decides 
the waiver issue.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should determine 
whether the Veteran is or was a fugitive 
felon as defined in 38 C.F.R. § 3.665(n) 
and should produce a detailed audit of all 
VA compensation paid to the Veteran while 
he was in such a status.  Unless it is 
determined that the Veteran was not a 
fugitive felon during the period in 
question, he and his representative should 
be provided a Statement of the Case on the 
validity issue and informed of the 
requirements to perfect an appeal with 
respect to this issue.
 
2.  Thereafter, if an overpayment is found 
to have been properly created, the Veteran 
should be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including a complete 
financial status report, citing all 
current income, expenses, and assets.

3.  After the actions requested above have 
been completed, if the waiver issue has 
not been rendered moot, it should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded the 
requisite opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

        (CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




